Palmer, P. J.,
In this case, defendant has been indicted on a charge of involuntary manslaughter.
On September 7,1955, a rule issued upon the district attorney to show cause why he should not furnish defendant a bill of particulars. On October 11, 1955, the district attorney filed a bill of particulars as follows:
“The Commonwealth will prove that on or about April 7, 1955, at approximately 12:10 o’clock A. M., the defendant was operating an automobile in such a reckless and unlawful manner along a public highway known as Centre Street in Mt. Carbon, Schuylkill County, Pennsylvania, as to cause the automobile to leave the highway and upset causing the death the same day of Richard J. Wagner, a passenger in the automobile operated by the defendant.”
On October 31, 1955, defendant then obtained a rule to show cause why the district attorney should not furnish him with a more specific bill of particulars *526and the question, therefore, before us is whether the last rule should be made absolute.
Paragraph 10 of the petition under which the last rule was issued read as follows:
“That the bill of particulars, as filed, does not reveal whether the defendant is charged with the doing of an unlawful act, and if so, what that act was; nor does it show if the defendant is charged with the doing of a lawful act in an unlawful way, and if so what particular conduct rendered the lawful act unlawful.”
While this averment is highly complicated in its latter part, the bill of particulars does state defendant operated his car in a reckless manner causing the car to upset and causing the death of Richard Wagner. The paragraph asks for evidence and this defendant has no right to ask or the court to direct: Sadler’s Criminal Procedure in Pennsylvania, vol. 1, pp. 431, 432, §358, citing Commonwealth v. Buccieri, 153 Pa. 535; Commonwealth v. Applegate, 1 Dist. R. 127; Commonwealth v. Muckley, 42 Pa. C. C. 93, 28 York 25.
Moreover, it has long been held that the matter of directing that a bill of particulars be filed is within the sound discretion of this court, and acting upon this rule, the court is of the opinion that a more specific bill of particulars should not be directed to be' filed.
And now, July 23, 1956, defendant’s rule for a more specific bill of particulars is discharged.
And now, July 23, 1956, on motion of Cletus C. Kilker, Esq., attorney for defendant, an exception is allowed.
Judge Dalton dissents.